DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 7/25/22 and 3/7/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Previously, Group 1 and SEQ ID NO: 1 were elected.
	Claims 4, 8-13, 17-23, 26-27, 31, 34-36, 39-44, 46-50 and 52-53 have been cancelled.
Claims 45 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/20.
As set forth on page 58 of the instant specification, in the elected species the configuration of the elected species is fha1-fp1-hinge-fp2-pka substrate (of formula A-B-L-(joint molecule)-R-B’-A1) where fp1 and fp2 (corresponding to B and B’) comprise the signal molecules for signal detection. As such, claim 5 is to a non-elected species since the elected species molecule has signal detection molecules B and B’. 
Instant claims 29-30 require at least the sequence EAAAAAK. SEQ ID NO:1 does not include such sequence and thus claims 29-30 are drawn to non-elected species.
Claim 32i is to a non-elected species since claim 32i requires the signal molecules at the terminal ends while the elected species molecule is such that fp1 and fp2 are flanked by fha1 and pka substrate respectively. Claim32ii is to a non-elected species since SEQ ID NO:1 comprises FP1-Ala-[GSG]3-Ala (see sequence listing and compare figure 31) while claim 32ii does not include Alanine residues at such location. Thus claim 32 is drawn to a non-elected species.
Claim 33 has been interpreted as reading on the elected species.
SEQ ID NO:1 has been interpreted as SEQ ID NO:1 as set forth in the sequence listing filed 10/22/20 and has been found to be free of the prior art. Although the art teach components of SEQ ID NO:1 (see rejections below) there is no adequate teaching, suggestion or motivation to modify the prior art to arrive at the exact sequence recited in SEQ ID NO:1. In accord with MPEP 803.02 III the search was extended to the extent necessary to determine patentability.
Claims 5, 29-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/20.
Claims 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 are being examined.

Priority
This application is a CIP of PCT/IB2016/051249 03/04/2016 and claims foreign benefit of UNITED KINGDOM 1503671.8 03/04/2015 UNITED KINGDOM 1518231.4 10/15/2015 and UNITED KINGDOM 1507378.6 04/30/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33 line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 33 (5th line) recites ‘Kare’ and ‘mare’. It is unclear what the meaning of these terms are in the context of the instant claims.
Claim 33 line 2 recites ‘joint molecule C (the hinge)’. It is unclear if the phrase ‘the hinge’ is an attempt to refer to joint molecule C or joint molecule C combined with something else. Further, claim 33 line 3 appears to recite the same information as claim 33 line 4. Further, claim 33 line 5 refers to ‘S’ but ‘S’ is not recited in the claim. Further, claim 33 uses superscripts at certain locations and non-superscripts at other locations. It is unclear if there is a difference between the superscripts and non-superscripts. Claim 33 recites at numerous locations ‘SEO’. It is unclear if ‘SEO’ is intended to be ‘SEQ’ or if SEO is an abbreviation for something other than sequence.
Since claim 33 recites ‘such as’ the claim has been interpreted as not requiring the exact sequences recited. Claim 33 has been interpreted as requiring at least a joint molecule C.
Instant claim 1 recites ‘sensor’ and also recites ‘open position’ where ‘open position’ is defined (page 28 lines 7-14) such that any binding or signal function between molecules does not occur. It is unclear how the molecule can act as a sensor if the signal function does not occur. The claim appears to provide contradictory information about the molecule. None of the dependent claims clarify the claim scope.
Claim 1 and dependent claims 2-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 encompass functional limitations specifically ‘sensor’, ‘oppose and repel each other’, ‘biased into an open position’ and ‘biased apart by the hinge’ (claim 1); ‘arranged to bias the hinge into a closed position’ (claim 2) and ‘arranged to repeatedly open and close’ (claims 3 and 7). With respect to how the function is achieved, claim 1 for example does not provide any information about the type of molecule (nucleotide, fatty acid, small molecule, inorganic polymer, metal, carbohydrate, etc.).
With respect to the functionality, applicants argue (beginning on page 11 of the reply of 3/7/22) that paragraph 0079 of the specification refers to tools to assess the likely stability and solubility and paragraph 0279 refers to binding energy and provides an example where the result shows a net average hydrophilicity. It is unclear how the claim language related to ‘oppose and repel each other’ relates to stability, solubility and binding energy since those are not what is being claimed. It is unclear if applicants are equating solubility and the ability to oppose and repel each other. Further, applicants refer to an example (page 12 of reply dated 3/7/22) which shows a net charge of 0. The example also shows that the most abundant residue is Ala (which is uncharged). Dynamic Science (retrieved from http://www.dynamicscience.com.au/tester/solutions1/electric/chargesa.htm on 8/16/22, 1 page) teach that no attraction or repulsion occurs between two neutral particles (first paragraph). Thus, it is unclear how an uncharged cluster or an uncharged Ala would repel. It is unclear if the ‘oppose and repel each other’ is in reference to individual constituent molecules or to the clusters as a whole. It is unclear how to determine whether or not any given molecule would function as claimed.
Further, applicants appear to argue that molecules with structural features of claim 28 for example are a teaching away (page 14 of the reply dated 3/7/22) and refer to some undescribed type of simulation (page 19 of reply dated 3/7/22). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the molecules as claimed. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the molecules recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. To address the issue, the claims can be limited to specific sequences that achieve the function or the functional language can be deleted. Although unclear, molecules with structures of claim 28 have been interpreted as meeting the functional requirements.
Claim 28 recites at numerous locations ‘SEO’. It is unclear if ‘SEO’ is intended to be ‘SEQ’ or if SEO is an abbreviation for something other than sequence.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 recites ‘molecule’. The molecule could be made of nucleotides, fatty acids, small molecules, inorganic polymers, amino acids, metal, carbohydrate or combinations thereof. As such, the genus is large.
It is unclear which examples have the function as claimed. Applicants argue (beginning on page 11 of the reply of 3/7/22) that paragraph 0079 of the specification refers to tools to assess the likely stability and solubility and paragraph 0279 refers to binding energy and provide an example where the result shows a net average hydrophilicity. It is unclear how the claim language related to ‘oppose and repel each other’ relates to stability, solubility and binding energy since those are not what is being claimed. It is unclear if applicants are equating solubility and the ability to oppose and repel each other. Further, applicants refer to an example (page 12 of reply dated 3/7/22) which shows a net charge of 0. The example also shows that the most abundant residue is Ala (which is uncharged). Dynamic Science (retrieved from http://www.dynamicscience.com.au/tester/solutions1/electric/chargesa.htm on 8/16/22, 1 page) teach that no attraction or repulsion occurs between two neutral particles (first paragraph). Thus, it is unclear how an uncharged cluster or an uncharged Ala would repel. It is unclear if the ‘oppose and repel each other’ is in reference to individual constituent molecules or to the clusters as a whole. It is unclear how to determine whether or not any given molecule would function as claimed.
Further, applicants appear to argue that molecules with structural features of claim 28 for example are a teaching away (page 14 of the reply dated 3/7/22). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the molecules as claimed.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Applicants argue (beginning on page 11 of the reply of 3/7/22) that paragraph 0079 of the specification refers to tools to assess the likely stability and solubility and paragraph 0279 refers to binding energy and provide an example where the result shows a net average hydrophilicity. It is unclear how the claim language related to ‘oppose and repel each other’ relates to stability, solubility and binding energy since those are not what is being claimed. It is unclear if applicants are equating solubility and the ability to oppose and repel each other. Further, applicants refer to an example (page 12 of reply dated 3/7/22) which shows a net charge of 0. The example also shows that the most abundant residue is Ala (which is uncharged). Dynamic Science (retrieved from http://www.dynamicscience.com.au/tester/solutions1/electric/chargesa.htm on 8/16/22, 1 page) teach that no attraction or repulsion occurs between two neutral particles (first paragraph). Thus, it is unclear how an uncharged cluster or an uncharged Ala would repel. It is unclear if the ‘oppose and repel each other’ is in reference to individual constituent molecules or to the clusters as a whole. It is unclear how to determine whether or not any given molecule would function as claimed.
Further, applicants appear to argue that molecules with structural features of claim 28 for example are a teaching away (page 14 of the reply dated 3/7/22). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the molecules as claimed.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 and dependent claims 2-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 encompass functional limitations specifically ‘sensor’, ‘oppose and repel each other’, ‘biased into an open position’ and ‘biased apart by the hinge’ (claim 1); ‘arranged to bias the hinge into a closed position’ (claim 2) and ‘arranged to repeatedly open and close’ (claims 3 and 7).
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a)/1st, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 58) recites an example sequence. However, the recitation of an example sequence does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Claim 1 recites as aspect ratio of 3.3:1 to 10:1 length to width’. The specification recites as aspect ratio of 6-10:1 (page 13 last paragraph). However, the range of 3.3:1 is outside the scope of 6:1.
Although applicants refer to calculations related to average diameters of alpha helixes, instant claim 1 for example broadly recites ‘molecule’. The molecule could be made of nucleotides, fatty acids, small molecules, inorganic polymers, metals, amino acids or combinations thereof. There is no support for any ‘molecule’ as claimed to have the aspect ratio as claimed.
There is no reason to conclude that the instant claims are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although claim 33 was previously rejected, there appears to have been no amendment to claim 33 and no argument relevant to claim 33.
	Although applicants argue that the claims have been amended, the amended claims are addressed above. The interview summary dated 2/9/22 expressly stated ‘arguments that the prior art does not function as claimed may lead to an analysis of whether or not there is adequate written description’.
Although applicants argue about the average diameter or an alpha helix, instant claim 1 for example broadly recites ‘molecule’. The molecule could be made of nucleotides, fatty acids, small molecules, inorganic polymers, metals, amino acids or combinations thereof. There is no support for any ‘molecule’ as claimed to have the aspect ratio as claimed. The specification recites as aspect ratio of 6-10:1 (page 13 last paragraph). However, the range of 3.3:1 is outside the scope of 6:1. Although applicants allude to values reported in various references, no copy of the references and/or citation to the references in an IDS has been provided. Absent adequate evidence, there is no adequate basis to conclude implicit support. In fact the courts have stated (Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000)) that with respect to In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.
Although applicants argue that with respect to functional language that paragraph 0079 of the specification refers to tools to assess the likely stability and solubility and paragraph 0279 refers to binding energy and provide an example where the result shows a net average hydrophilicity, it is unclear how the claim language related to ‘oppose and repel each other’ relates to stability, solubility and binding energy since those are not what is being claimed. It is unclear if applicants are equating solubility and the ability to oppose and repel each other. Further, applicants refer to an example (page 12 of reply dated 3/7/22) which shows a net charge of 0. The example also shows that the most abundant residue is Ala (which is uncharged). Dynamic Science (retrieved from http://www.dynamicscience.com.au/tester/solutions1/electric/chargesa.htm on 8/16/22, 1 page) teach that no attraction or repulsion occurs between two neutral particles (first paragraph). Thus, it is unclear how an uncharged cluster or an uncharged Ala would repel. It is unclear if the ‘oppose and repel each other’ is in reference to individual constituent molecules or to the clusters as a whole. It is unclear how to determine whether or not any given molecule would function as claimed.
Further, applicants appear to argue that molecules with structural features of claim 28 for example are a teaching away (page 14 of the reply dated 3/7/22). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the molecules as claimed. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golynskiy et al. (‘Antibody detection by using a FRET-based protein conformational switch’ ChemBioChem v11 2010 pages 2264-2267; ‘Golynskiy’) as evidenced by Golynskiy supporting information (retrieved from https://chemistry-europe.onlinelibrary.wiley.com/doi/full/10.1002/cbic.201000143 on 1/6/21, 9 pages; ‘Golynskiysupporting’).
	Golynskiy teach compounds for antibody detection by determining a change in FRET (page 2264 first paragraph). Golynskiy teach that a compound was made with a linker that had alpha-helical sections (page 2264-2265 connecting paragraph and figure 1). Golynskiy teach that the full information of the sequence used is provided in supporting information (page 2264 bottom left of column 1 and page 2266 experimental section). Golynskiysupporting shows in Table S1 and S2 the specific sequences of the sensors. When linker 2 is used the construct comprises Cerulean (signal molecule) – HIV1 epitope – linker ((GSG)6A(EAAAK)6A(GSG)6A(EAAAK)6A(GSG)6 where EAAAK are alpha helical) – HIV1 epitope – Citrine (signal molecule) (Table S1 and S2).
	In relation to instant claim 1, the sensor molecule with linker 2 (Table S1 and S2) comprises helix (EAAAK)6 and another occurrence of  the helix (EAAAK)6 which correspond to L and R and further comprises (GSG)6 in between the helices which corresponds to joint molecule C. Further, the sensor molecule comprises 2 occurrences of an HIV1 epitope which correspond to A and A’ which bind to a target antibody. EAAAK is interpreted as being the clusters.
In relation to the functional language and aspect ratio of claims 1-3 and 7, although unclear (see 112 rejection above), Golynskiy teach components as claimed so the components would function as claimed. Further, figure 1 of Golynskiy shows no binding of antibody (on the left hand side of figure 1) and binding of the antibody (on right hand side of figure 1). 
	In relation to claims 6-7 and 14-16, the sensor molecule with linker 2 (Table S1 and S2) comprises Cerulean and Citrine which can be split apart or joined to allow for FRET (see figure 1) (compare broad description on page 11 of the instant specification).
	In relation to claims 24-25 and 28, the sensor molecule with linker 2 (Table S1 and S2) comprises helix (EAAAK)6 and another occurrence of the helix (EAAAK)6 which correspond to L and R.
	In relation to claim 33, such claim recites ‘such as’ and thus does not necessarily further require additional components. Further, Golynskiysupporting shows in Table S1 and S2 the specific sequences of the sensors. When linker 2 is used the construct comprises Cerulean (signal molecule) – HIV1 epitope – linker ((GSG)6A(EAAAK)6A(GSG)6A(EAAAK)6A(GSG)6 where EAAAK are alpha helical) – HIV1 epitope – Citrine (signal molecule) (Table S1 and S2) which comprises GSG.
	In relation to claim 37, the sensor molecule with linker 2 (Table S1 and S2) comprises (GSG)6 in between the helices which corresponds to joint molecule C.
	In relation to claim 38, the sensor molecule comprises 2 occurrences of an HIV1 epitope which are antigens which are capable of being bound by an antibody.

Response to Arguments - 102
The rejection based on Matsuda et al. is withdrawn because there is no basis to conclude that the aspect ratio limitation is met.
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about functional language and applications, although unclear (see rejection above), molecules with structures of claim 28 have been interpreted as meeting the functional requirements. Instant claim 1 does recite ‘sensor’ and Golynskiy teach compounds for antibody detection by determining a change in FRET (page 2264 first paragraph). With respect to the ‘application’, the instant claims are product claims not methods of using or administering.
Although applicants argue about a teaching away, MPEP 2131.05 states: ‘The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis’.
Although applicants argue about the teachings of the ‘917 application, the 102 rejection is based on Golynskiy.
Although applicants refer to various sections of the MPEP and a Federal Circuit decision, such sections and decision relate to obviousness rejections. The instant rejection is a 102 rejection.
Although applicants argue that it is true that Golynskiy teach a pair of alpha helices connected by a flexible linker and the inventor has simulated such hinges, the fact that some unknown type of simulation is required to try to determine what might even fall within the scope of the claims supports the 112 rejection.
Although applicants argue about a charged E residue is opposed to a K residue when the molecule is folded a certain way, the instant claims make no mention of how any of the folding is done. Golynskiysupporting shows in Table S1 and S2 the specific sequences of the sensors. When linker 2 is used the construct comprises Cerulean (signal molecule) – HIV1 epitope – linker ((GSG)6A(EAAAK)6A(GSG)6A(EAAAK)6A(GSG)6 where EAAAK are alpha helical) – HIV1 epitope – Citrine (signal molecule) (Table S1 and S2). Thus the molecule comprises helices (which comprise E and K) and a flexible linker as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7, 14-16, 24-25, 28, 33 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 12, 14, 20, 22-23, 25, 28, 31-32, 34, 37, 45 and 50 of copending Application No. 16/331,327 (reference application; ‘327’). Although the claims at issue are not identical, they are not patentably distinct from each other.
327 recites a sensor molecule with specific components (claims 1, 6-7, 14, 25, 28, 32 and 37) and functions (claims 2-3) and aspect ratio (claim 20) and constituent molecules (claim 25) as in the instant claims. 327 specifically recites that A and A’ are to bind an epitope of nucleic acid sequence (claim 1). In relation to claim 33, such claim recites ‘such as’ and thus does not necessarily further require additional components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments – Double Patenting
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although applicants argue about holding a rejection in abeyance, the rejection remains of record and nothing has been done to adequately overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658